Title: Burr Conspiracy Statement, 31 May 1807
From: Byers, James
To: 


                        
                            
                                May 1807
                            
                        
                        James Byers of Springfield – Massachusetts has informed me, that Genl. Eaton informed him in the most
                            explicit terms, that he could not have been mistaken in what he had related respecting the conversations held with Col
                            Burr, for that on his way to Washington the winter before last, he met with Genl. Dayton at Philadelphia, at the house of
                            Doctr. Galaspa, and had a private conference with Dayton of two hours; in a room of Galaspas house, when & where Dayton
                            communicated to him the whole of Burr’s plans, and that he E. requested Docr. Galaspa who was a particular friend of his
                            to make a memorandum of the day that he & Dayton had been there together and had been in a room by themselves for some
                            time.—That when he E. arrived at Washington, he met Burr, who ask’d him if he had not seen Genl. Dayton at Philadelphia,
                            and whether D. had not communicated to him certain plans or projects: E. answered in the affirmative, and Burr asked E.
                            what he thought of them. E. answered it would do. Burr then spoke freely on the subject.
                    